MEMORANDUM **
Dana L. Olson appeals pro se the district court’s order denying relief from judgment following its judgment dismissing her land use action for failure to state a claim. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of *634discretion, School Dist. No. 1J, Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993), and we affirm.
The district court properly concluded that Olson’s motion, filed six years after the court dismissed her action, was timely only if construed as a motion under Fed. R.Civ.P. 60(b)(6), and that she failed to demonstrate “extraordinary circumstances.” See Fed.R.Civ.P. 60(b); United States v. Alpine Land & Reservoir Co., 984 F.2d 1047, 1049 (9th Cir.1993).
Olson’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.